Case 5:19-cr-00413-DAE Document 14 Filed 06/05/19 Page 2 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
UNITED STATES OF AMERICA

vs. NO: SA:19-CR-00413(1)-DAE

QP (> Ue Gh te

(1) RODRIGO CORTES-GUTIERREZ

FORM NOTICE TO:

(A) WAIVE PERSONAL APPEARANCE AT ARRAIGNMENT AND ENTER
PLEA OF NOT GUILTY, OR ALTERNATIVELY PROVIDE STATEMENT
REGARDING CONSENT TO ARRAIGNMENT BY VIDEO
TELECONFERENCE;

(B) WAIVE MINIMUM TIME TO TRIAL; AND

(C) CONSENT TO DISPOSITION OF MISDEMEANOR OFFENSE BY A
UNITED STATES MAGISTRATE JUDGE

 

WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT AND ENTRY
OF PLEA OF NOT GUILTY

NOW COMES Defendant in the above-referenced case who, along with his/her undersigned
attorney, hereby acknowledges the following:

1) Defendant has received a copy of the charging document in this case.

2) Defendant has read the charging document or had it read to him/her.

3) Defendant understands he/she has the right to appear personally with his/her attorney
before a Judge for Arraignment in open Court on this accusation. Defendant further understands
that, absent the present waiver, he/she will be so arraigned in open Court.

Defendant, having conferred with his/her attorney in this regard, hereby waives personal
appearance with his/her attorney at the arraignment of this case and the reading of the charging
document and, by this instrument, tenders his/her plea of “not guilty”. The defendant understands
that entry by the Court of said plea for defendant will conclude the arraignment in this case for all
purposes. Defendant request the Court accept his/her waiver of appearance and enter a plea of
"not guilty.”
Case 5:19-cr-00413-DAE Document 14 Filed 06/05/19 Page 3 of 4

b-14- 2614
lo- (4-219

 

 

 

 

 

THIS WAIVER FORM MUST BE FILED IN THE CLERK'S OFFICE NO LATER
THAN 5:00 P.M. ON THE DAY BEFORE THE SCHEDULED DATE OF
ARRAIGNMENT. IF A WAIVER FORM IS NOT SUBMITTED BY THAT TIME, THE
DEFENDANT AND DEFENDANT'S ATTORNEY MUST APPEAR FOR THE
ARRAIGNMENT AS SCHEDULED.

 
